DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1 and 6 state the term “thin wall” and “thickened portion” and claim 14 states “thickened area”.  The terms are relative terms which render the claims indefinite.  The terms are defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  Appropriate correction is required.
Claims 13 and 20 are identical.  Appropriate correction is required.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-12, 14-19, 21 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Ganz et al. (DE 202006007660).
Regarding claim 1, Ganz et al. (hereafter “D1”) discloses a bar (metal sections 10) comprising: a thin wall (as at single layer portions 20, or central portion of vertical face); a thickened portion of said thin wall (any of doubled over portions); a fastener (double layer tags 38) formed in said thickened portion (figure 1).
Regarding claim 2, D1 discloses wherein said thickened portion (as at end portion 26) includes multiple layers of metal folded against each other (abstract, figure 1; [0004]).
Regarding claim 3, D1 discloses wherein said thickened portions (portions including 38 include double layer and this double layer portion extends the length of the bar; figures 1-2) run a length of the bar.
Regarding claim 4, D1 discloses having a plurality of said walls formed of a single sheet of folded metal (figures 1-2).
Regarding claim 5, D1 discloses wherein said fasteners (38) include at least one of a hook and a loop (38 are hooks)
Regarding claims 6-12, see the discussion of claims 1-5 and D1 discloses use of the beam in plug-in shelf units and connecting to a shelf support ([0002]).
Regarding claim 14, D1 discloses a method of making a bar (folding – [0004]) comprising: supplying a sheet of metal (single metal sheet – [0004]); folding over a portion of the sheet onto itself to form a thickened area of multiple layers; punching a fastener (38) out of said portion ([0004]); folding the sheet into a bar (figure 1).
Regarding claim 15, D1 discloses wherein said folding over a portion includes folding back and forth to form a line of multilayered material along a full length of the sheet (sheet exhibits multiple folds with sheet changing direction – figure 1).
Regarding claims 16-18, D1 discloses wherein said folding the sheet into a bar include at least two folds to form a hollow bar (hollow between 16/20 – figure 1).
Regarding claim 19, D1 discloses wherein said folding the sheet includes at least one fold of greater than 90 degrees (at top and bottom of vertical face 14) to form a non-volumous bar.
Regarding claim 21, D1 discloses wherein said folding over and said folding the sheet are along parallel folds (fold lines all extend horizontally – figure 1).

Claim(s) 1-11, 13-14, 19-21 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Briosi (US 6,216,415).
Regarding claims 1-11 and 14, 19, 21 Briosi (hereafter “D2”) discloses a method of making a bar (vertical upright 6) comprising: supplying a sheet of metal (single metal sheet – [0004]); folding over a portion of the sheet onto itself to form a thickened area of multiple layers (as shown at doubled over portions of 6); punching a fastener (5) out of said portion (col. 2, lines 31-34); folding the sheet into a bar (figure 1).
Regarding claims 13/20, D2 discloses wherein the bar (6) is a post of the rack and said fastener connects the bar to a horizontal beam of the rack (figure 1).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  See notice of references cited form PTO-892.  References not applied but cited are relevant as disclosing or suggesting at least one feature in the claims or disclosure of the present application.	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICK D HAWN whose telephone number is (571)270-5320. The examiner can normally be reached Monday - Friday 9-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Liu can be reached on 5712728227. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PATRICK D HAWN/Primary Examiner, Art Unit 3631